DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0047583 to Driscoll et al. (Driscoll) in view US 2009/0235648 to Kakinohana et al. (Kakinohana).

In Reference to Claim 1
Driscoll, see Fig.1, discloses:
	A method of treating exhaust gas from an internal combustion engine as the exhaust gas passes through an exhaust gas pathway (24), the method comprising:
	injecting reductant (urea) into the exhaust gas pathway with a reductant injector (36);
	filtering (30) particulate matter from the exhaust gas with a first treatment element located downstream of the reductant injector (36); 
	and 
	converting nitrogen oxides (NOx) from the exhaust gas with a second treatment element ( SCR 32) located downstream of the reductant injector 36.  

Driscoll does not disclose:
	oxidizing soot on the first treatment element with ozone;

Kakinohana, Fig.1 and paragraph [0011-0013, 0054, 0058 and 0065],  discloses:
	Supplying Ozone upstream of the DPF 30 in order to remove particulate matter stored, see paragraph [0054], [0058] and [0065]. By providing the Ozone upstream of the SCRF 30 mitigates issues when over temperature and abnormal temperature when regenerating the SCRF 30, see paragraph [0011]-[0013] of Kakinohana
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include an ozone supply upstream of filter, combine the teachings of Kakinohana with Driscoll, since this would enable the practitioner of the primary reference to practice the advantage of avoid cracking and thermal damage of the filter of Driscoll, see paragraph [0011].

Claims 2-4, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0047583 to Driscoll et al. (Driscoll) in view US 2009/0235648 to Kakinohana et al. (Kakinohana) as applied to claim 1 above, and further in view of JP 2006125382 to Odajima Sadao (Odajima).
In Reference to Claim 2
Driscoll does not disclose:
	Supplying ozone into an air intake of the internal combustion engine.  

Odajima, [0046] and [0093] discloses:
The intake air passage 12 is supplied with air-inserted ozone obtained by inserting and mixing air into ozone (O3) as a high oxygen atom-containing gas that burns light oil more efficiently than air. An ozone supply device 41 as a gas supply means is attached. The addition of a transfer line into the intake from the ozone generator improve the engine by completely burning fuel and reduce emission quantities. Thus the internal combustion engine would operate efficiently.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to also supply ozone into the engine intake of Driscoll, combine the teachings of Odajima with Driscoll, since this would enable the practitioner of the primary reference to practice the advantage of improving the combustion of engine Driscoll, see paragraph [0046] and [0093]. 
In Reference to Claim 3
Driscoll modified discloses:
	wherein oxidizing soot on the first treatment element (30) with ozone includes injecting ozone into the exhaust gas pathway via an ozone injector (41, 42) positioned upstream of the first treatment element (30).  

In Reference to Claim 4
Driscoll modified discloses:
	Generating the ozone with an ozone generator 41, wherein the ozone generator is in fluid communication with the air intake and the ozone injector.  

In Reference to Claim 7
Driscoll modified discloses:
	Oxidizing soot on the first treatment element (30) with ozone includes injecting ozone into the exhaust gas pathway via an ozone injector 41 positioned upstream of the first treatment element.  

In Reference to Claim 8
Driscoll modified, see paragraph [0014] discloses:
	The first treatment element 30 includes a combined selective catalytic reduction and diesel particulate filter (SCR+F) element or a diesel particulate filter (DPF).  


In Reference to Claim 9
Driscoll modified, see paragraph [0014] discloses:
	The exhaust gas treatment system does not include a precious metal catalyst upstream of the first treatment element Fig.1 does not disclose a catalyst upstream of catalyst 30.
 In Reference to Claim 10
Driscoll modified, see paragraph [0014] discloses:
	The second treatment element includes an SCR element.  
In Reference to Claim 11
Driscoll modified, see paragraph [0014] discloses:
	Reacting any remaining ozone in the exhaust gas with an ammonia oxidation catalyst (see paragraph [0019] additional catalyst) positioned downstream of the SCR element of the second treatment element 32.  

In Reference to Claim 12
Driscoll modified, discloses:
	oxidizing soot on the first treatment element occurs at a temperature less than 550 degrees Celsius via an active regeneration reaction, see paragraph [0050] of Kakinohana.

In Reference to Claim 13
Driscoll modified, see paragraph [0019] discloses:
	The first treatment element includes a Vanadium-based catalyst.
Claims 14 and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0047583 to Driscoll et al. (Driscoll) in view US 2009/0235648 to Kakinohana et al. (Kakinohana), in view of JP 2006125382 to Odajima Sadao (Odajima).
In Reference to Claim 14
Driscoll modified, see paragraph [0019] discloses:
	A method of treating exhaust gas from an internal combustion engine (1) as the exhaust gas passes through an exhaust gas pathway, the method comprising:
	injecting reductant (urea) into the exhaust gas pathway with a reductant injector 36;
	filtering particulate matter from the exhaust gas with a first treatment element 30; 
	converting nitrogen oxides (NOx) from the exhaust gas with a second treatment element 32 located downstream of the first treatment element; 
Driscoll does not disclose:
	injecting ozone into the exhaust gas pathway with an ozone injector; oxidizing soot on the first treatment element with the ozone.
Kakinohana, Fig.1 and paragraph [0011-0013, 0054, 0058 and 0065],  discloses:
	Supplying Ozone upstream of the DPF 30 in order to remove particulate matter stored, see paragraph [0054], [0058] and [0065]. By providing the Ozone upstream of the SCRF 30 mitigates issues when over temperature and abnormal temperature when regenerating the SCRF 30, see paragraph [0011]-[0013] of Kakinohana
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include an ozone supply upstream of filter, combine the teachings of Kakinohana with Driscoll, since this would enable the practitioner of the primary reference to practice the advantage of avoid cracking and thermal damage of the filter of Driscoll, see paragraph [0011].
Further regarding Driscoll does not disclose:
	“supplying additional ozone into an air intake of the internal combustion engine”
Odajima, [0046] and [0093] discloses:
The intake air passage 12 is supplied with air-inserted ozone obtained by inserting and mixing air into ozone (O3) as a high oxygen atom-containing gas that burns light oil more efficiently than air. An ozone supply device 41 as a gas supply means is attached. The addition of a transfer line into the intake from the ozone generator improve the engine by completely burning fuel and reduce emission quantities. Thus the internal combustion engine would operate efficiently.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to also supply ozone into the engine intake of Driscoll, combine the teachings of Odajima with Driscoll, since this would enable the practitioner of the primary reference to practice the advantage of improving the combustion of engine Driscoll, see paragraph [0046] and [0093]. 
In Reference to Claim 17
Driscoll modified, see paragraph [0019] discloses:
	wherein the exhaust gas treatment system does not include a precious metal catalyst upstream of the first treatment element, see Fig.1 does not disclose a catalyst upstream of catalyst 30.  

In Reference to Claim 18
Driscoll modified, see paragraph [0019] discloses:
	reacting any remaining ozone in the exhaust gas with an ammonia oxidation catalyst (32b) positioned downstream of the second treatment element (32).  

In Reference to Claim 19
Driscoll modified, discloses:
	oxidizing soot on the first treatment element occurs at a temperature less than 550 degrees Celsius via an active regeneration reaction, see paragraph [0050] of Kakinohana.


Allowable Subject Matter
Claim 4-5, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 20 is allowed  and claims 4-5 are objected primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “determining whether the exhaust gas treatment system is in a cold operating state based on feedback from a sensor; and supplying the additional ozone into the air intake when the exhaust gas treatment system is in the cold operating state.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4 and 15; 
The prior art of record does not teach “determining whether the exhaust gas treatment system is in a cold operating state based on feedback from a sensor; and supplying the ozone into an air intake of the internal combustion engine when the exhaust gas treatment system is in the cold operating state.  ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746